EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with attorney Brandon Chan on 2/18/2021.

	The application has been amended as follows: 
Claim 15:
Please CANCEL claim 15. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims and remarks filed on 11/3/2020 drawn to a method for preparing micro-particles comprising steps of passing a first and second phase through a membrane to form a primary emulsion and passing the primary emulsion through a micro-sieve in a continuous phase to form a secondary emulsion, is not found in the prior art, and is therefore novel and unobvious.
The closest prior art of record: Khopade et al. (US 20090104274 A1), Raiche et al. (US 20100069602 Al), Noritomi et al. (US 20060220269 Al) neither individually nor in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-14 are directed to an allowable method of preparing a product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615